Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-6 and 8 in the reply filed on 4/7/22 is acknowledged.  Claims 9-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 4/7/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Medendorp Jr. et al (US 2015/0021628, already of record).
Medendorp Jr. et al teach a method of manufacturing a product, comprising: providing a printed circuit board (Fig. 8 - element 805) having a surface over which a 3D structure is to be provided, the surface having an array of cavities formed therein (the spaces where 814A and 814B are filled in between 812A/812B and 810 are considered cavities); forming an adhesion layer (814A and 814B, considered an adhesion layer because it sticks together the two adjacent layers on each side of said layer) over the surface of the printed circuit board, wherein the cavities are filled by the adhesion layer (Fig. 8); and 3D printing a 3D structure (814C) over the adhesion layer; printing the adhesion layer ([0042]); providing one or more components (810) over conductive tracks (804) of the printed circuit board before forming the adhesion layer; wherein the adhesion layer has openings over the one or more components; wherein the one or more components comprise an LED; and wherein the printed circuit board would comprise a reflective upper surface (Fig.8, [0111]-[0112]).
Though Medendorp Jr. et al do not explicitly teach the cavities having a maximum dimension in the range of 1 um to 10 mm; or the cavities each have a maximum dimension in the range of 10 um to 0.2 mm, Medendorp Jr. et al do teach the 3D printing used in Fig. 8 may be used for forming the individual dots, rods, or layers having dimensions of less than about 100 micrometers ([0042] and [0112]) and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743